                             IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

                 Plaintiffs,

vs.                                                           No. CIV 88-0385 KG/CG
                                                              Consolidated with
                                                              No. CIV 88-0786 KG/CG

DAVID SCRASE, Secretary of the
New Mexico Human Services Department1,

                 Defendant.

                   ORDER SETTING AN IN-PERSON STATUS CONFERENCE

        IT IS HEREBY ORDERED that a status conference will be held in person on

THURSDAY, May 16, 2019, at 10:30 AM at the United States Courthouse, 4th Floor Mimbres

Courtroom, 100 N. Church Street, Las Cruces, New Mexico.




                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE




1 Pursuant to Fed. R. Civ. P. 25(d), Secretary David Scrase has been substituted for former Secretary Brent Earnest.
